Per Curiam.
This suit was brought to recover damages under the Death act. The trial resulted in a verdict for the plaintiff for
*384$5,000. The defendant obtained a rule to show cause and writes down nine reasons for a new trial. The cause has been tried twice. The first trial resulted in an nonsuit of the plaintiff, which was affirmed by the Court of. Errors and Appeals. Ryan v. Public Service Railway Co., 3 N. J. Adv. R. 642. In that case no one saw the occurrence. There were no eye-witnesses produced or sworn. The court held, there were no circumstances from which negligence of the defendant company could be inferred. But at the trial of the present case two eye-witnesses to the occurrence were sworn as witnesses, viz.: Louis Neustein, the motorman, and Albert Lieber, a passenger. These witnesses testified that the car at the time of the accident was going “eight to ten miles an hour;” “about six or eight miles an hour.” The car went after the accident “about five feet.” No testimony was substituted by the defendant company. But our reading of the record satisfies us no substantial change was made in the two cases, so far as proof of negligence of the defendant was made. The first reason alleged for setting aside the verdict is, because the verdict is contrary to the weight of the evidence. This we think is so. The rule to show cause will therefore be made absolute.